Exhibit 10.8

MUTUAL TERMINATION AGREEMENT

Between

STC.UNM AND ONCOTHYREON INC.

MUTUAL TERMINATION AGREEMENT (the “Agreement”) entered into effective May 5,
2016, (the “Effective Date”) between STC.UNM, a New Mexico 501(c)(3) nonprofit
corporation, with its principal office at 801 University Blvd. SE, Suite 101,
Albuquerque, New Mexico 87106 (hereinafter referred to as “STC”) and ONCOTHYREON
INC., a Delaware corporation with a place of business at 2601 Fourth Avenue,
Suite 500, Seattle, Washington 98121 (hereinafter referred to as “ONCOTHYREON”)
(each of ONCOTHYREON a “Party” and together the “Parties”).

As of the Effective Date, in consideration of the payments, releases, mutual
covenants and premises contained herein, the receipt and sufficiency of which
are hereby acknowledged, STC and ONCOTHYREON agree:

BACKGROUND

STC and ONCOTHYREON are Parties to that certain Patent License Agreement dated
June 14, 2014, as amended by a First Amendment to Patent License Agreement
effective February 2, 2015, a Second Amendment to Patent License Agreement
effective September 15, 2015, and a Third Amendment to Patent License Agreement
effective October 13, 2015 (the “License Agreement”).

The Parties now desire to terminate the License Agreement in its entirety and to
release each other from certain claims, on the terms and conditions set forth
below.

ARTICLE I.

TERMINATION

1.1 Termination. STC and ONCOTHYREON mutually agree that the License Agreement
is hereby terminated in its entirety and as of the Effective Date, neither Party
shall have any rights, powers, duties, or obligations under the License
Agreement. Without limiting the foregoing, as of the Effective Date: (a) the
rights granted to ONCOTHYREON and any Licensed Affiliate under the License
Agreement in and to the Licensed Patents shall terminate, and ONCOTHYREON and
its Licensed Affiliates disclaim all rights in and to the Licensed Patents under
the License Agreement, and acknowledge and agree that they have no rights in the
Licensed Patents by implication, estoppel, or otherwise; and (b) the rights
granted to ONCOTHYREON under Section 2.10 of the License Agreement related to
inventions or discoveries developed pursuant to the Sponsored Research Agreement
terminate.

ARTICLE II.

PAYMENTS AND COVENANTS

2.1 Termination Fee. ONCOTHYREON shall pay to STC a termination fee of Two
Hundred Fifty Thousand Dollars ($250,000) within five (5) business days of the
Effective Date.

2.2 License Fee. ONCOTHYREON shall pay to STC the amount of Seventy-Five
Thousand Dollars ($75,000) as a license fee within five (5) business days of the
Effective Date in lieu of the license fee due June 30, 2016 and any other
payments which are or may be due or come due under the License Agreement.

 

Page 1



--------------------------------------------------------------------------------

2.3 Payment of Patent Costs.

ONCOTHYREON shall reimburse STC for all reasonable, documented out-of-pocket
legal and other fees, costs, and expenses incurred by STC for the prosecution
and maintenance of Licensed Patents incurred prior to the Effective Date and not
previously reimbursed to STC. ONCOTHYREON shall reimburse and pay to STC all
such reasonable, documented out-of-pocket legal and other fees, costs, and
expenses within thirty (30) days after STC invoices ONCOTHYREON from
time-to-time for the amount of such fees, costs and expenses.

ARTICLE III.

MUTUAL RELEASES

3.1 ONCOTHYREON, for itself and its Licensed Affiliates, irrevocably and
unconditionally releases, waives and forever discharges STC, its directors,
officers, and employees, University, its Regents, officers, and employees,
Sandia, its directors, officers, and employees, and the Inventors, and their
respective agents, representatives, successors, and assigns, and each of them,
of and from any and all charges, complaints, grievances, actions, causes of
action, suits, liabilities, obligations, promises, agreements, demands,
controversies, rights, damages, costs, debts, losses, expenses (including
attorneys’ fees and costs actually incurred and to be incurred), and any other
claims, however denominated or characterized, in each case solely to the extent
the relevant claim: (i) arose or arises under or relates to the License
Agreement, the Licensed Patents under the License Agreement, or any publication
related to the Licensed Patents authored, in whole or in part, by an Inventor
that was published prior to the Effective Date; and, (ii) results from or which
may result from any matter, transaction, circumstance, act, omission or conduct,
which occurred or does or shall otherwise exist at or prior to the Effective
Date. In addition, ONCOTHYREON waives and releases University and STC from any
duties or obligations under Section 7 of the Sponsored Research Agreement,
specifically including the grant of any nonexclusive licenses and options or
rights of first refusal with respect to any invention first conceived or reduced
to practice under the Sponsored Research Agreement. The Sponsored Research
Agreement will expire as of July 3, 2016 ONCOTHYREON acknowledges that all
obligations of University to ONCOTHYREON have been performed under such
agreement and ONCOTHYREON waives any claims it may have against University under
the Sponsored Research Agreement. University acknowledges that all obligation of
ONCOTHYREON to University have been performed under such agreement and
University waives any claims it may have against ONCOTHYREON under the Sponsored
Research Agreement.

3.2 STC irrevocably and unconditionally releases, waives and forever discharges
ONCOTHYREON, its Licensed Affiliates, and their respective directors, officers,
employees, agents, representatives, successors and assigns, and each of them, of
and from any and all charges, complaints, grievances, actions, causes of action,
suits, liabilities, obligations, promises, agreements, demands, controversies,
rights, damages, costs, debts, losses, expenses (including attorneys’ fees and
costs actually incurred and to be incurred), and any other claims, however
denominated or characterized, in each case solely to the extent the relevant
claim: (i) arose or arises under or relates to the License Agreement, the
Licensed Patents under the License Agreement, or any publication related to the
Licensed Patents authored, in whole or in part, by an Inventor that was
published prior to the Effective Date; and, (ii) results from or which may
result from any matter, transaction, circumstance, act, omission or conduct,
which occurred or does or shall otherwise exist at or prior to the Effective
Date.

3.3 Each of STC and ONCOTHYREON expressly warrants, declares and represents to
the persons or entities released by that Party as a part of the consideration
expressed herein, that before executing this Agreement, each Party fully
informed itself of the terms, contents, conditions, and effects

 

Page 2



--------------------------------------------------------------------------------

of this Agreement; that such Party consulted with an attorney of its choice
concerning the provisions of this Article III and its decision to give this
release for the consideration expressed herein; and that no promise, inducement
or agreement of any kind or character has been made to such Party by the persons
or entities being released hereunder or anyone acting for them, except as is
expressly stated in this Agreement; such Party has relied solely and completely
upon its own judgment in executing this Agreement; each Party fully understands
that this Article III is a full, complete, and final release of the matters to
which it pertains, and that this Agreement contains all of the consideration
that is to be paid or provided as a result of any claim against any Party or
person or entity being released hereunder whatsoever.

3.4 Subject to Sections 3.7, 3.8, and 3.9, below, each of STC and ONCOTHYREON
intend that and the releases provided above are to be construed in the broadest,
fullest, and most all-inclusive manner, and are intended to be complete and
global and specifically include claims that are known or unknown, vested, fixed,
contingent or conditional with respect to the matters described above and from
foreseen and unforeseen injuries and damages and the consequences thereof.
Without limiting the extent thereof, each of STC and ONCOTHYREON intend that and
the releases shall apply to any claim or claims arising under any local, state,
or federal law, including, but not limited to, claims based upon the
patentability, invalidity, or unenforceability of the Licensed Patents, and
claims based upon negligent or intentional infliction of emotional distress,
negligence, negligent misrepresentation, gross negligence, interference with
contractual relations, prima facie tort, defamation, libel, invasion of privacy,
breach of express or implied contract, breach of an implied covenant of good
faith and fair dealing, fraud, breach of fiduciary duty, or any other local,
state, or federal statutory, regulatory, or common law right, claim, or cause of
action whatsoever.

3.5 STC agrees and covenants that it will not sue, demand arbitration, or
initiate any proceeding against any person released by STC for any claim or
other matter released by STC under Section 3.2, above. ONCOTHYREON agrees and
covenants that neither it nor any Licensed Affiliate will sue, demand
arbitration, or initiate any proceeding against any person released by
ONCOTHYREON for any claim or other matter released by ONCOTHYREON or a Licensed
Affiliate under Section 3.1, above.

3.6 The persons released by STC under Section 3.2, above, and ONCOTHYREON under
Section 3.1, above, are intended to be and are third Party beneficiaries with
rights and remedies under this Article III.

3.7 Notwithstanding anything to the contrary herein, nothing in this Article III
shall be construed to limit either Party’s ability to bring claims against the
other Party or (in the case of ONCOTHYREON) a Licensed Affiliate for patent
infringement or either Party’s ability to raise invalidity, unenforceability or
non-infringement defenses against a claim for patent infringement brought by the
other Party or (in the case of ONCOTHYREON) a Licensed Affiliate, or to bring
declaratory judgment counterclaims seeking a declaration of invalidity,
unenforceability or non-infringement in response to a claim for patent
infringement brought by the other Party or (in the case of ONCOTHYREON) a
Licensed Affiliate.

3.8 Notwithstanding anything to the contrary herein, nothing in this Article III
shall be construed to be a release by STC of its right to receive 28,891 shares
of ONCOTHYREON stock currently held under that certain Escrow Agreement entered
into in accordance with the Agreement and Plan of Reorganization By and Among
Oncothyreon, Inc., AB Acquisition (DE) Corp., Alpine Biosciences, Inc., and
Mitchell H. Gold, M.D. as Stockholders’ Agent dated August 8, 2014.

 

Page 3



--------------------------------------------------------------------------------

3.9 Notwithstanding anything to the contrary herein, nothing in this Article III
shall be construed to terminate, release or, except as expressly provided in the
last sentence of Section 3.1, above, affect the rights, powers, duties, and
obligations of either STC or ONCOTHYREON under the following, which shall remain
in full force and effect:

(a) the Mutual Nondisclosure Agreement between STC and ONCOTHYREON dated June 8,
2015,;

(b) the Mutual Nondisclosure Agreement between STC and ONCOTHYREON dated June 8,
2015;

(c) the Non-Disclosure and Nonuse Agreement between STC and ONCOTHYREON dated
January 28, 2016, as amended; provided however, that within ten (10) days of the
Effective Date, ONCOTHYREON, in accordance with Section 5 of such agreement,
shall return to STC all documents and other tangible objects representing
Confidential Information disclosed to ONCOTHYREON, retaining only one
(1) archival copy thereof which may be used by ONCOTHYREON only as described in
Section 5 thereof; or,

(d) the Sponsored Research Agreement.

3.10 Subject to Section 3.7 above and except for any action, suit or proceeding
arising out of the performance or failure to perform this Agreement: (a) STC
agrees that it will not take any action which is intended, or would reasonably
be expected, to disparage ONCOTHYREON or its reputation; and, (b) ONCOTHYREON
agrees that it will not take any action which is intended, or would reasonably
be expected, to disparage STC, UNIVERSITY, or Sandia or their reputations. For
clarity, this Section 3.10 shall not prevent disclosures required pursuant to a
subpoena or other court or administrative order.

ARTICLE IV.

CONFIDENTIALITY PROVISIONS

4.1 Neither Party shall, without the express written consent of the other, for
any reason or at any time disclose the terms set forth in this Agreement, except
upon a subpoena or other court order made with appropriate provision for
protection of confidential information or as required by securities or other
applicable laws, or the rules of any national securities exchange on which
ONCOTHYREON’s equity securities are traded, or to advisors (including financial
advisors, attorneys and accountants), potential and existing investors, and
others on a need to know basis, including in the case of STC, University,
Sandia, and the Inventors, in each case under circumstances that protect the
confidentiality thereof on terms no less strict than those contained in this
Agreement.

4.2 STC shall maintain in confidence, and shall not use for any purpose or
disclose to any third Party, information disclosed to STC by or on behalf of
ONCOTHYREON or a Licensed Affiliate prior to the Effective Date in writing and
marked “Confidential” or which by its nature would reasonably be deemed to be
confidential or proprietary (collectively, “Confidential Information”) and shall
not use such Confidential Information for any purpose. Confidential Information
shall not include any information that: (i) was already known to the receiving
Party at the time of disclosure other than under an obligation of
confidentiality, (ii) now or hereafter becomes publicly known other than through
acts or omissions of STC, (iii) is disclosed to STC by a third Party under no
obligation of confidentiality to ONCOTHYREON of a Licensed Affiliate or (iv) is
independently developed STC without reliance on the Confidential Information
ONCOTHYREON or a Licensed Affiliate.

 

Page 4



--------------------------------------------------------------------------------

4.3 Neither Party shall, without the express written consent of the other
disclose to third Parties the financial terms set forth in the License
Agreement, except upon a subpoena or other court order made with appropriate
provision for protection of confidential information or as required by
securities or other applicable laws, or the rules of any national securities
exchange on which ONCOTHYREON’s equity securities are traded, or to advisors
(including financial advisors, attorneys and accountants), potential and
existing investors, and others, including in the case of STC, University,
Sandia, and the Inventors, on a need to know basis, in each case under
circumstances that protect the confidentiality thereof on terms no less strict
than those contained in this Agreement.

ARTICLE V.

INDEMNIFICATION

5.1 ONCOTHYREON shall defend, indemnify and hold the Indemnitees harmless from
any and all third party claims, demands, actions and causes of action against
the Indemnitees, and each of them, whether groundless or not, in connection with
any and all injuries, losses, damages or liability of any kind whatsoever
arising, directly or indirectly, out of the making, using, selling, offering for
sale, and/or importing of products licensed under the License Agreement by or on
behalf of ONCOTHYREON or its Affiliates, except to the extent such claims,
demands, actions or causes of action result, in whole or in part, from (a) the
negligent acts or omissions of an Indemnitee, or from acts or omissions of such
persons for which an Indemnitee would otherwise be strictly liable and/or
(b) the invalidity and/or enforceability of the Licensed Patents. This
indemnification obligation shall include, without limiting the generality of the
foregoing, reasonable attorney fees and other reasonable costs or expenses
incurred in connection with the defense of any and all such claims, demands,
actions, or causes of action. Notwithstanding the foregoing, ONOCOTHYREON shall
have no obligation to indemnify, defend or hold harmless any Indemnitee for any
claim, demand, action or cause of action arising from conduct of any one or more
Indemnitees prior to August 8, 2014.

ARTICLE VI.

MISCELLANEOUS

6.1 Definitions. Capitalized terms not defined herein have the meaning set forth
in the attached Glossary.

6.2 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of New
Mexico, U.S.A.

6.3 Governing Law. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of the State of New Mexico
without regard to its conflicts of laws principles.

6.4 Entire Agreement. This Agreement constitutes the entire agreement between
STC and ONCOTHYREON with respect to the subject matter hereof, superseding and
replacing any and all prior and contemporaneous agreements, communications, and
understandings (both written and oral) regarding such subject matter and shall
not be modified, amended or terminated except as herein provided or except by
another agreement in writing executed by the Parties hereto.

6.5 Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any provision or portion of any provision of this Agreement shall be held to be
illegal,

 

Page 5



--------------------------------------------------------------------------------

invalid or unenforceable by a court of competent jurisdiction, it is the
intention of the Parties that the remaining provisions or portions thereof shall
constitute their agreement with respect to the subject matter hereof, and all
such remaining provisions or portions thereof shall remain in full force and
effect. To the extent legally permissible, any illegal, invalid or unenforceable
provision of this Agreement shall be replaced by a valid provision that will
implement the commercial purpose of the illegal, invalid or unenforceable
provision.

6.6 Costs and Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted arising out of the performance or failure to perform
this Agreement (excluding for clarity any action, suit or proceeding for patent
infringement brought by either Party against the other) the prevailing party
shall recover all of such party’s costs and attorneys’ fees incurred in each
such action, suit or other proceeding, including any and all appeals or
petitions therefrom.

6.7 Multiple Counterparts/Electronic Execution. This Agreement may be executed
in one or more counterparts all of which together shall constitute one and the
same instrument. This Agreement may be: (a) created and submitted to each Party
for signature in pdf or other similar type electronic file format; and,
(b) executed by manual or electronic signature and executed signature pages may
be delivered using pdf or similar type file transmitted by facsimile, electronic
mail, cloud-based server, e-signature technology or other similar
electronic means. When executed and delivered as provided in this section, an
electronic record of this Agreement in a form that is capable of being
accurately reproduced, whether by transmission, printing, or otherwise, may be
relied upon by a Party for any purpose.

[Signature page follows]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, STC and ONCOTHYREON have caused this Agreement to be signed
by their duly authorized representatives as of the Effective Date.

 

STC.UNM    

ONCOTHYREON INC.

By:  

/s/ Elizabeth J. Kuuttila

    By:  

/s/ Scott Peterson

  Elizabeth J. Kuuttila     Printed Name: Scott Peterson   President & CEO    
Title: Chief Scientific Officer Date:   May 5, 2016     Date: May 5, 2016

 

Page 7



--------------------------------------------------------------------------------

GLOSSARY

“Indemnitees” means STC, STC’s employees, officers, and directors, University,
University’s Regents, officers, and employees, Sandia, Sandia’s employees,
officers and directors, and the Inventors, and their respective heirs,
executors, administrators, and legal representatives.

“Inventors” means Eric C. Carnes, C. Jeffrey Brinker, Carlee Erin Ashley, Dan C.
Wilkinson, Brian S. Wilkinson, David P. Padilla, Darren Dunphy, Trevin Heisey,
Oscar Negrete, Paul N. Durfee, Jason Townson, Yu-Shen Lin, Juewen Liu, Xingmao
Jiang, David S. Peabody, Walker (Kip) Wharton, Bryce Chackerian, Cheryl L.
Willman, Erin Damita Milligan, Reema R. Zeineldin, M. Houman Fekrazad, Linda A.
Felton, Terry Wu, Katharine Epler, Robert Eric Castillo, Darryl Saski, Terry Wu,
Jacob Agola, Ayse Muniz, Steven Branda, Joshua Santarpia, Adrienne C. Greene,
and any person named as an inventor on a Licensed Patent.

“Licensed Affiliates” means any entity designated as a Licensed Affiliate by
ONCOTHYREON as of the Effective Date in accordance with the provisions of the
License Agreement. As of the Effective Date the only Licensed Affiliate so
designated by ONCOTHYREON is Alpine Biosciences, Inc.

“License Agreement” means the Patent License Agreement dated June 14, 2014, as
amended by a First Amendment to Patent License Agreement effective February 2,
2015, a Second Amendment to Patent License Agreement effective September 15,
2015, and a Third Amendment to Patent License Agreement effective October 13,
2015.

“Licensed Patents” means all rights in inventions or discoveries covered by or
embodied in the patents and patent applications listed on attached Exhibit A to
the License Agreement, and all divisions, substitutions, continuations,
continuations-in-part, reissues, renewals, reexaminations or extensions thereof,
any patents that issue thereon, and existing and future foreign patent
applications and patents that correspond thereto.

“Sandia” means Sandia Corporation, a Delaware corporation, manager and operator
of Sandia National Laboratories for the United States Department of Energy under
contract DE-AC04-94AL85000.

“Sponsored Research Agreement” means the Sponsored Research Agreement by and
between ONCOTHYREON as successor in interest to Alpine Biosciences, Inc. and The
Regents of the University of New Mexico dated effective July 14, 2014, as
amended.

“University” means The Regents of the University of New Mexico.

 

Page 8